demonstrating that extraordinary relief is warranted.       Pan v. Eighth
                  Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                              Having considered the parties' arguments and the documents
                  filed in support of the petition, we conclude that our intervention by
                  extraordinary writ relief is not warranted.   See NRS 34.160; NRS 34.320;
                  Smith, 107 Nev. at 677, 818 P.2d at 851. Accordingly, we
                              ORDER the petition DENIED.




                                                                                        J.




                                                            Parraguirr


                                                                                       , J.
                                                            Saitta


                  cc: Hon. Frank P. Sullivan, District Judge, Family Court Division
                       Special Public Defender
                       Clark County District Attorney/Juvenile Division
                       Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                       2
((I) 1947A    e